                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 14-cr-20780
                                                    Hon. Matthew F. Leitman
v.

CURTIS SCOTT,

          Defendant.
__________________________________________________________________/

     ORDER DENYING DEFENDANT’S MOTION TO RECONSIDER
     AND TO GRANT A COMPASSIONATE RELEASE (ECF No. 653)

      On March 9, 2016, a jury convicted Defendant Curtis Scott of aiding and

abetting a carjacking, aiding and abetting the discharge of a gun in furtherance of a

carjacking, and making false statements to a federal law enforcement officer. (See

Verdict Form, ECF No. 92.) The Court sentenced Scott to a term of 180 months in

custody. (See Judgment, ECF No. 585, PageID.5660.)           Scott now moves for

compassionate release. (See Mot., ECF No. 653.) For the reasons explained below,

the motion is DENIED.

      This Court applies the following framework in evaluating Scott’s motion:

             Before granting a compassionate-release motion, a district
             court must engage in a “three-step inquiry:” the court must
             “find” that “extraordinary and compelling reasons warrant
             [a sentence] reduction,” ensure “that such a reduction is
             consistent with applicable policy statements issued by the
             Sentencing Commission,” and “consider[ ] all relevant


                                         1
               sentencing factors listed in 18 U.S.C. § 3553(a).” United
               States v. Jones, 980 F.3d 1098, 1101 (6th Cir. 2020)
               (citing 18 U.S.C. § 3582(c)(1)(A)). If each of those
               requirements are met, the district court “may reduce the
               term of imprisonment,” but need not do so. 18 U.S.C. §
               3582(c)(1)(A).

United States v. Elias, 984 F.3d 516, 518 (6th Cir. 2021). Scott’s request for

compassionate release fails at steps one and three.

      First, Scott has not demonstrated that extraordinary and compelling

circumstances warrant his release. He appears to suggest that the COVID-19

pandemic coupled with his asthma and other health issues amount to

extraordinary and compelling circumstances. But Scott was offered the

Moderna vaccine, and he refused to take it. (See Scott Vaccine Refusal, ECF

No. 657-1.) Under these circumstances, the COVID-19 pandemic and Scott’s

health issues, collectively, do no amount to extraordinary and compelling

circumstances. See United States v. Manderfield, No. 16-20817, 2021 WL

2476577, at *1 (E.D. Mich. June 17, 2021) (“Courts in this circuit have

consistently    refused    to   find   extraordinary   and compelling medical

circumstances when a defendant declines the COVID-19 vaccine.”).

      Second, for the reasons explained in the Government’s response,

releasing Scott would not be consistent with the goals of sentencing under 18

U.S.C. § 3553(a). (See Govt’s Resp., ECF No. 655, PageID.6147-6148.)

Scott planned and supported a violent offense, and he deserves the substantial

                                           2
sentence that the Court imposed upon him. That sentence is also necessary to

protect the public, to achieve specific deterrence, and to secure respect for the

law.

       For all of these reasons, Scott’s motion for compassionate release (ECF

No. 653) is DENIED.

       IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: July 15, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 15, 2021, by electronic means and/or
ordinary mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9761




                                           3
